DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 is amended to read “for both a human occupied state and a human unoccupied 
Claims 11-20 are cancelled.


REASONS FOR ALLOWANCE
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, fails to teach all of the limitations of the claimed invention. The prior art considered to be the closest prior art is Stibich (US 2017/0173195).
Stibich teaches a room disinfection apparatus using visible light for germicidal effects alongside visible light for general light illumination (Abstract, Paragraph [0025]) wherein pulses of the germicidal light can be higher than the continuous white light emitted (Paragraph [0076]). Stibich is silent with .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/B.H./              Examiner, Art Unit 1799        

/SEAN E CONLEY/               Primary Examiner, Art Unit 1796